Mr. Justice Scott, Mr. Justice Sheldon, and Mr. Justice Craig, dissenting: The medical testimony in this record shows, that the cause of the husband’s sickness was a drunken debauch : and that his sickness and death were caused b)r intoxicating liquor. It was in evidence, that after his death, his widow had to pay $1000 for him, for which they had before given a mortgage on her land; that the husband was a farmer, and attentive to business when sober. The plaintiffs in the suit are the widow and four children of the deceased husband, the ages of the children ranging from two to ten years. In view of such evidence, we can not say there is no proof of actual damage, that the widow was not injured in her property, and that the plaintiffs, in the deprivation, by death, of a husband and father, were not injured in their means of support. We do not thus weigh the effect of evidence.